This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-0678

                                 Capital One Bank, N. A.,
                                       Respondent,

                                            vs.

                                     Don T. Mashak,
                                       Appellant.

                                 Filed December 7, 2015
                                        Affirmed
                                     Stauber, Judge

                              Wright County District Court
                               File No. 86-CV-13-3955

Amy M. Goltz, Gurstel Chargo, P.A., Golden Valley, Minnesota (for respondent)

Don T. Mashak, Albertville, Minnesota (pro se appellant)

      Considered and decided by Stauber, Presiding Judge; Kirk, Judge; and

Smith, Judge.

                        UNPUBLISHED OPINION

STAUBER, Judge

      In this breach-of-contract and collections action, appellant challenges the district

court’s grant of summary judgment to respondent bank and asserts that the district court

erred by refusing to grant his request for disability accommodation and his motion to

enforce discovery. We affirm.
                                         FACTS

       In 2004, appellant Don T. Mashak signed a credit-card application and was issued

a credit card by respondent Capital One Bank (USA), N.A. Mashak used the credit card

for five years and made his last payment on the account in 2009, owing $24,524.78 to

Capital One when the account was “charged off.” In January 2013, Capital One initiated

a collection action against Mashak, alleging breach of contract, account stated, and unjust

enrichment.

       In his answer, Mashak accused the court system of various forms of corruption,

denied owing any money, contended that Capital One was guilty of several consumer-

lending violations, and stated that the American banking system and Federal Reserve

have devalued the United States currency to such a degree that no debt can be fully

repaid, subverted “Natural Law,” and created worthless money resulting in involuntary

servitude. Mashak also raised counterclaims of fraud and violations of the Constitution

and “Natural Law.” Mashak sought punitive damages in the amount of $5 million, to be

paid in gold or silver.

       Capital One moved for summary judgment on August 1, 2013. Mashak removed

the case to federal court on August 30, 2013. Mashak filed several motions and requests

for discovery in state court during the time the case was in federal court. These included

motions (1) to remove the assigned judge; (2) for an Americans with Disability Act

(ADA) accommodation; (3) for discovery; and (4) to amend his answer, counterclaims,

and affirmative defenses. Mashak’s ADA accommodations request was based on post-

traumatic-stress disorder (PTSD) occasioned by “legal abuse syndrome.”


                                             2
       The federal court remanded the matter to state court in January 2014. Mashak

moved to compel discovery in October 2014. Capital One produced 150 documents and

responded to 100 requests for admissions, but sought a protective order after Mashak

attempted to subpoena Capital One’s president to question him about fractional reserve

licensing fees, profitability, and creating money out of thin air. Mashak also sought to

create a class action to oppose all Minnesota fractional reserve banking institutions.

       On November 20, 2014, the district court denied Mashak’s request for an ADA

accommodation, ruling that Mashak had failed to show that he was entitled to

accommodation. On December 19, 2014, the district court issued an order denying

Mashak’s discovery and class-action motions after Mashak failed to appear at the motion

hearing, quashed the subpoenas as not reasonably likely to lead to admissible evidence,

and granted a protective order to Capital One prohibiting Mashak from seeking more

discovery. Mashak appealed the order to this court, which dismissed the appeal as taken

from a nonappealable order.

       Capital One moved for summary judgment on January 30, 2015. Mashak

responded with his own motion for summary judgment, alleging that he was entitled to

summary judgment because the Federal Reserve had devalued the U.S. currency through

the “Money Multiplier” effect, which meant the currency was without value and he owed

no money. Further, he argued that the credit-card contract was not legally binding or

enforceable.

       After a hearing in March 2015, the district court denied Capital One’s motion for

summary judgment based on unjust enrichment, but granted summary judgment in favor


                                             3
of Capital One on its breach-of-contract and account-stated claims. The district court

denied Mashak’s motions, ordered him to pay $24,524.78, and reserved the question of

costs and disbursements. This appeal followed.

                                      DECISION

                                                I.

       We review the district court’s grant of summary judgment de novo to determine

whether there are genuine issues of material fact and whether the district court erred in its

application of the law. Larson v. Nw. Mut. Life Ins. Co., 855 N.W.2d 293, 299 (Minn.

2014). An appellate court views the evidence in the light most favorable to the

nonmoving party and may not decide issues of fact. Id. There is no genuine issue of

material fact when “the record taken as a whole could not lead a rational trier of fact to

find for the nonmoving party.” DLH, Inc. v. Russ, 566 N.W.2d 60, 69 (Minn. 1997)

(quotation omitted). If the nonmoving party has the burden of proof on an essential

element of a claim, “the nonmoving party must make a showing sufficient to establish

that essential element.” Id.at 71.

       The undisputed evidence demonstrates that (1) Mashak applied for a credit card

issued by Capital One; (2) he used the credit card for a period of five years, from 2004 to

2009; (3) he incurred charges of at least $24,524.78; (4) he made no payments after 2009,

leaving an outstanding balance of $24,524.78; and (5) under the terms of the credit-card

application and agreement, he agreed to pay charges incurred while using the card upon

certain terms that include interest payments.




                                                4
         Mashak has raised a number of affirmative defenses or counterclaims. He asserts

in this appeal that (1) Capital One is an illegal cartel; (2) the district court improperly

applied a so-called “Rule of Man,” which he also refers to as “Case Law,” rather than

“Constitution-based Law, the Rule of Law”; and (3) the Federal Reserve and “Fractional

Reserve Banks” have devalued the currency through the “Money Multiplier Effect” that

renders the United States currency valueless.

         Mashak did not raise the question of whether Capital One was an illegal cartel

before the district court and therefore may not raise this issue on appeal. See Thiele v.

Stich, 425 N.W.2d 580, 582 (Minn. 1988). Mashak’s allegation that Capital One, the

Federal Reserve, and the United States banking system are involved in a conspiracy is

beyond the scope of the action, and the district court does not have subject-matter

jurisdiction over the question of whether Capital One and the Federal Reserve engaged in

illegal manipulation of the United States currency. See, e.g., Jinadu v. CenTrust Mortg.

Corp., 517 N.W.2d 84, 87 (Minn. App. 1994) (discussing state court’s lack of jurisdiction

over claims brought under a federal regulatory statute), review denied (Minn. July 27,

1994).

         Mashak does not explain the distinction between “Rule of Man” or “Case Law”

and “Constitution-based law,” but generally, the American legal system uses statutes,

precedential or case law, and constitutional law. See Olmanson v. LeSueur Cty, 693

N.W.2d 876, 879 (Minn. 2005) (discussing statutory construction to avoid constitutional

problems); Dahlin v. Kroening, 784 N.W.2d 406, 409 (Minn. App. 2010) (discussing




                                               5
interplay of common law and statutory law), aff’d 796 N.W.2d 503 (Minn. 2011). On

this record, the district court did not misapply the law.

       Finally, Mashak’s claim that the Federal Reserve, in conjunction with “Fractional

Share Banks,” devalued the U.S. currency through use of the “Money Multiplier Effect”

is not supported by credible record evidence, is beyond the scope of this collection action,

and is an issue over which the district court does not have jurisdiction.

       Mashak also argues that the record evidence fails to show acceptance,

consideration, and a meeting of the minds, matters essential to contract formation. See

Cederstrand v. Lutheran Bhd., 263 Minn. 520, 531-32, 117 N.W.2d 213, 220-21 (1962)

(stating that valid contract requires consideration, acceptance, and a manifestation of

mutual assent). But the undisputed facts here show that Mashak applied for and was

issued a credit card, a manifestation of mutual assent; he used the card according to its

terms for five years, which demonstrates acceptance; and he incurred charges and

received credit, which provides consideration for the contract. The district court did not

err by granting summary judgment to Capital One on its breach-of-contract claim.

                                             II.

       Mashak next argues that the district court “cannot rightfully overtly nor covertly

limit [his] right to Discovery in vigorously asserting his defenses.” Mashak cites no law

to support his claim that the district court abused its discretion by denying his motion to

compel discovery. “An assignment of error based on mere assertion and not supported

by any argument or authorities in appellant’s brief is waived and will not be considered




                                              6
on appeal unless prejudicial error is obvious on mere inspection.” State v. Modern

Recycling, Inc., 558 N.W.2d 770, 772 (Minn. App. 1997) (quotation omitted).

       In any case, a district court has broad discretion in its discovery orders. In re

Comm’r of Pub. Safety, 735 N.W.2d 706, 711 (Minn. 2007). The district court denied

Mashak’s motions to compel discovery when he deliberately failed to attend the motion

hearing, and quashed subpoenas that Mashak sought in order to disclose problems in the

banking system, concluding that it was unlikely to lead to discovery of evidence

admissible in this action. Minn. R. Civ. P. 26.02(b) provides that “[d]iscovery must be

limited to matters that would enable a party to prove or disprove a claim or defense . . .

and must comport with the factors of proportionality[.]” On this record, the district court

did not abuse its discretion by quashing subpoenas that were unlikely to prove a defense

to a collections action.

                                             III.

       Mashak argues that the district court erred by failing to make an ADA

accommodation for him by permitting him appear by telephone rather than in person.

The district court denied his motion but permitted him to ask for periodic breaks during

court proceedings.

       The ADA prohibits a public entity from excluding a person with a disability from

participating in or receiving services from the public entity or otherwise being subject to

discrimination by the public entity. 42 U.S.C. § 12132 (2013). A “disability” is defined

as “a physical or mental impairment that substantially limits one or more major life

activities” of a person, the “record of such an impairment,” or “being regarded as having


                                              7
such an impairment.” 42 U.S.C. § 12102(1) (2013). A “major life activity” includes

“caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking,

standing, lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,

communicating, and working.” 42 U.S.C. § 12102(2) (2013). “Whether the plaintiff has

an impairment within the meaning of the ADA is a question of law for the court to

decide.” Doebele v. Sprint/United Mgmt. Co., 342 F.3d 1117, 1129 (10th Circ. 2003).

       According to the district court’s order denying Mashak an ADA accommodation,

Mashak claims to suffer from “PTSD – legal abuse syndrome,” but he did not provide

“any record of his impairment by such a condition, nor has he shown that he is regarded

as having such impairment.” A person asserting an ADA claim has the burden of

showing a “recognized impairment” and “must show that the impairment substantially

limits one or more [major life activities].” Id. The only evidence Mashak offered was

“an internet URL that links to a youtube.com video explaining ‘legal abuse syndrome.’”

The district court did not err by concluding that Mashak “failed to show that he is entitled

to accommodation under the ADA.”

       Affirmed.




                                             8